Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 4-9 in the reply filed on 7/23/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,20 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Sato (JP 2012220754, as evidenced by the translation). 

    PNG
    media_image1.png
    294
    273
    media_image1.png
    Greyscale

Regarding claim 1, Sato teaches a camera optical lens (Fig. 1, Table 1, [54-]), comprising, from an object side to an image side in sequence: a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens and a seventh lens, 
wherein the camera optical lens satisfies following conditions:
1.51≤f1/f≤2.50 (1.7);
1.70≤n1≤2.20 (1.840160);
0.50≤f3/f4≤2.00 (33.5/24.7);
−10.00≤(R13+R14)/(R13−R14)≤10.00 (R13=72, R14=531); and
1.70≤n3≤2.20 (1.799520),
where
f denotes a focal length of the camera optical lens;
f1 denotes a focal length of the first lens;
f3 denotes a focal length of the third lens;
f4 denotes a focal length of the fourth lens;
n1 denote a refractive index of the first lens;
n3 denote a refractive index of the third lens;
R13 denotes a curvature radius of an object side surface of the seventh lens; and


Regarding claim 3, Sato further teaches (see claim 1 rejection above) the camera optical lens as described in claim 1, further satisfying following conditions:
1.71≤n1≤2.18;
0.50≤f3/f4≤1.98;
-9.88≤(R13+R14)/(R13-R14)≤9.50; and 
1.71≤n3≤2.18.

Regarding claim 20, Sato further teaches the camera optical lens as described in claim 1, wherein an F number of the camera optical lens is smaller than or equal to 1.80 (1.21).

Allowable Subject Matter
Claim(s) 2,4-9,18-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding each of claims 2,4-9,18-19, the prior art of record neither anticipates nor renders obvious all the limitations of each claim for an optical lens including the further limitations in each claim, along with the other claimed limitations of each claim.
Specifically for claim 2, even material for a lens being glass or plastic is considered as an obvious subject matter for one of ordinary skill in the art before the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234